DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Publication No. 2006/0095022 to Moll et al. in view of U. S. Publication No. 2005/0182295 to Soper et al.
Regarding Claim 21 and 38, Moll teaches a robotic medical system, comprising: a medical instrument comprising an instrument base and an elongate member extending from the instrument base, the elongate member defining a working lumen (figs. 1, 3.1, 4, 5, para 008 teaches robotic catheter with a working lumen); a robotic instrument driver configured to removably couple to the instrument base of the medical instrument, the robotic instrument driver being configured to steer the elongate member (figs. 1, 3.1, 4, 5, para 008 teaches a master input to guide and move the instrument); and a tool configured to be positioned in the working lumen, the tool being actuatable to manipulate a target in a patient (figs. 1, 3.1, 4, 5, para 008 teaches a lumen to guide the instrument, such as needle  to puncture the tissue).
Moll teaches all of the above claimed limitations but does not expressly teach the tool is configured to manipulate a tissue in lung or kidney or bronchial tracht or urethra.
Soper teaches a tool configured to manipulate a tissue in lung or kidney, or bronchial tracht or urethra (figs. 2a-c, 4a-d, 5a-c para 0126 and 0128 teaches cardiovascular system, secretary glands, urethra and kidney as different target regions where the catheter can be used to manipulate a tissue). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify Moll with a setup such that the tool is configured to manipulate a tissue in lung or kidney, as taught by Soper, since such a setup would result in a more flexible system, capable of navigating tiny branches in the different systems, cardiac, lymphatic, nasal, secretary glands etc.
Regarding Claim 22, Moll teaches that the medical instrument and the tool are each independently actuatable by the robotic instrument driver (para 0180 teaches two instruments that independently actuatable).
Regarding Claim 23, Moll teaches the tool is configured to be actuated manually by an operator and robotically by the robotic instrument driver (para 0180 teaches two instruments that independently actuatable by an operator).
Regarding Claim 24, Moll teaches a second instrument, wherein the elongate member of the medical instrument extends through the second instrument, and wherein the instrument base is supported by a first instrument interface surface that is translatable relative to a second instrument interface surface supporting the second instrument (para 0233 teaches first instrument interface translatable relative to the second instrument interface).
Regarding Claim 25, Moll teaches a sterile barrier separating the first instrument interface surface from the medical instrument and separating the second instrument interface surface from the second instrument, wherein the sterile barrier comprises a sterile drape with extra draping material bunched or bellowed between the first and second instrument interface surfaces (para 0183 teaches a sterile barrier between the first and second instrument and driver/interface).
Regarding Claim 26, Moll teaches that the elongate member has a proximal section and a distal section, and wherein the distal section has greater bending flexibility than the proximal section (para 0196 teaches a more flexible distal portion).
Regarding Claim 27, Moll teaches that the instrument base has a channel extending therethrough and an access port coupled to the channel, and wherein the tool is configured to insert through the access port and extend through the channel (para 0213 teaches an access port to insert a tool).
Regarding Claim 28, Moll teaches a first pulley; a second pulley coaxial with the first pulley; a first control element coupled to the first pulley and anchored to the elongate member; and a second control element coupled to the second pulley and anchored to the elongate member, wherein the first and second control elements are operable by the first and second pulleys to bend the elongate member in different directions (para 0359 teaches multiple pulley with multiple control elements to control the elongate member).
Regarding Claim 29 and 30, Moll teaches that the medical instrument further comprises a second working lumen, the tool is a first tool, and the robotic medical system further comprises a second tool within the second working lumen (fig. 19 element 102 teach four lumens for different tools).
Regarding Claim 31, Moll teaches a control wire extending along the elongate member and anchored to an anchoring ring at a distal end of the elongate member; a distal tip beyond the anchoring ring (para 0199 teaches a wire and anchoring ring); and a sensor at the distal tip (para 0220 teaches sensors at the distal tip).
Regarding Claim 32, Moll teaches that the tool comprises an electrode, a grasper, a scissor, a needle, a collapsible basket, a cauterizing tool, a scalpel, an expandable balloon, a staple applier, a laser emitting element, an ultrasound transducer, or a cryogenic cooling element (para 0358 teaches, needles, scissor and multiple different tools).
Regarding Claim 33, Moll teaches that the instrument base of the medical instrument comprises a magnet that facilitates mounting the medical instrument to the instrument driver (para 0203 teaches magnets to facilitate mounting of medical instrument to driver).
Regarding Claim 34, Moll teaches a robotic medical system, comprising: an operator workstation comprising an input device and a display (Fig. 2.1 teaches an input workstation and display); a guide instrument comprising a guide instrument base, an elongate and flexible catheter member extending from the guide instrument base, a control element extending along the catheter member, and a control element interface assembly supported by the guide instrument base (fig. 39), wherein a proximal end of the control element terminates at the control element interface assembly and a distal end of the control element terminates at the catheter member, and wherein the catheter member defines a working lumen having a working lumen access port in a proximal portion of the guide instrument and a working lumen distal port in a distal portion of the guide instrument (figs. 1, 3, 4-6 teaches and para 004-009 teaches a guide instrument base to control and guide a flexible catheter); a robotic instrument driver in communication with the operator workstation, the robotic instrument driver comprising a guide instrument interface surface and a motor, wherein the guide instrument interface surface is removably coupled to the guide instrument base of the guide instrument, and wherein the motor is configured to rotate the control element interface assembly in response to signals from the input device to thereby steer the catheter member (para 0223-0225 teaches motor and pulleys to guide and steer the catheter member); and a tool positioned in the working lumen, wherein the tool extends into the working lumen access port and through the working lumen distal port, wherein the tool is actuatable to manipulate a target in a patient (figs. 1, 3.1, 4, 5, para 008 teaches a lumen to guide the instrument, such as needle  to puncture the tissue; and para 0213 teaches an access port to insert a tool; para 0358 teaches, needles, scissor and multiple different tools).
Moll teaches all of the above claimed limitations but does not expressly teach the tool is configured to manipulate a tissue in lung or kidney.
Soper teaches a tool configured to manipulate a tissue in lung or kidney (figs. 2a-c, 4a-d, 5a-c para 0126 and 0128 teaches cardiovascular system, secretary glands, urethra and kidney as different target regions where the catheter can be used to manipulate a tissue).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Moll with a setup such that the tool is configured to manipulate a tissue in lung or kidney, as taught by Soper, since such a setup would result in a more flexible system, capable of navigating tiny branches in the different systems, cardiac, lymphatic, nasal, secretary glands etc.
Regarding Claim 35, Moll teaches that the tool is coupled to the robotic instrument driver, and wherein the robotic instrument driver is configured to independently and simultaneously actuate both the guide instrument and the tool (figs. 4 and 5 and para 0180 teaches two instruments that independently actuatable by an operator).
Regarding Claim 36, Moll teaches that the tool is further configured to be actuated manually by an operator (para 0180 teaches two instruments that independently actuatable by an operator).
Regarding Claim 37, Moll teaches that the guide instrument base comprises a bottom portion configured to mount to the guide instrument interface surface, wherein the bottom portion comprises a magnet (para 0203 teaches magnets to facilitate mounting of medical instrument to driver).
Regarding Claim 39, Moll teaches actuating the tool is performed by operating the robotic instrument driver (figs. 1, 3.1, 4, 5, para 008 teaches a master input to guide and move the instrument).
Regarding Claim 40, Moll teaches manipulating the target comprises taking a biopsy, ablating, lysing, or injecting a targeted tissue mass (para 0358 teaches, needles, scissor and multiple different tools for ablating, lysing, injecting etc.).
Response to Arguments
Applicant's arguments filed 08/26/22 have been fully considered but are moot in view of new grounds of rejection.
Applicant argues that the Moll reference does not teach the newly recited element “tool configured to manipulate a structure in a lung or kidney”.
Examiner agrees with the applicant, but a new reference U. S. Publication No. 2005/0182295 to Soper et al. has been used to teach this limitation. 
Soper teaches a tool configured to manipulate a tissue in lung or kidney, or bronchial tracht or urethra (figs. 2a-c, 4a-d, 5a-c para 0126 and 0128 teaches cardiovascular system, secretary glands, urethra and kidney as different target regions where the catheter can be used to manipulate a tissue); as such all claim limitations have been met and the rejection has been made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793